Exhibit 10.9








EMPLOYMENT AGREEMENT


This Employment Agreement (“Agreement”), effective as of the date specified in
Section 1 below, is by and between Plains All American GP LLC (the “Company”)
and John vonBerg (“JvB” or the “Employee”). The Company and the Employee are at
times referred to collectively as “the Parties.” For purposes of this Agreement,
the term “Company Group” means the Company and all of the entities over which
the Company has or exercises direct or indirect control, including Plains All
American Pipeline, L.P. and its subsidiaries.


WITNESSETH


WHEREAS, JvB is currently an employee of the Company and has served as an
officer of the Company since 2003 and also serves as an officer of certain
members of the Company Group;


WHEREAS, certain members of the Company Group have awarded to JvB certain grants
of contingent equity rights under the Company’s Long-Term Incentive Plans,
including that certain grant of 35,000 phantom units to JvB by letter dated July
5, 2017 (the “LTIP Grant”);


WHEREAS, JvB and the Company are parties to that certain Confidential
Information and Non-Solicitation Agreement dated January 15, 2002 (the
“Confidentiality Agreement”);


WHEREAS, JvB intends to retire as an officer of the Company and to resign from
all offices that he currently holds;


WHEREAS, the CEO of the Company has approved the terms and timing of JvB’s
retirement and resignation as an officer; and


WHEREAS, the Company and JvB desire to enter into this Agreement to set forth
their mutual agreement and understanding related to the continued employment of
JvB and certain related matters as set forth herein.


NOW, THEREFORE, in consideration of the covenants and conditions herein
contained, the Parties agree as follows:


1.
Employment and Term.



(a)
Effective October 15, 2018 (the “Effective Date”), JvB resigns his position as
Executive Vice President of the Company (and from all officer positions of all
other members of the Company Group), but will continue his employment with the
Company as Strategic Advisor – Merchant Strategies and Asset Optimization, a
non-executive employee position, until the Termination Date (defined below) with
dual reporting to the President and Chief Commercial Officer (the “CCO”) as well
as the Senior Vice President – Commercial Activities (“SVP”). In his capacity as
Strategic Advisor, JvB shall provide his views, suggestions, advice and
assistance as the CCO and SVP may reasonably request. JvB may elect to
“telecommute” in






--------------------------------------------------------------------------------




providing any such services, but shall remain available for in-person meetings
as reasonably requested by the CCO or the SVP.


(b)
The Employee’s employment with the Company shall commence on the Effective Date
and terminate on September 30, 2020; provided; however, that (i) the Employee
may terminate his employment with the Company as of any date prior to September
30, 2020 by giving written notice to the Company at least 60 days prior to the
effective date of such termination, (ii) the Company may terminate the
Employee’s employment with the Company as of any date prior to September 30,
2020 by giving written notice to the Employee at least 60 days prior to the
effective date of such termination and (iii) Employee’s employment relationship
with the Company shall automatically terminate in the event of his death. The
date as of which the employment relationship terminates shall constitute the
“Termination Date” for purposes hereof.



2.
Compensation and Benefits.

 
(a)
JvB shall be paid a base salary at the rate of $200,000 per annum, payable
semi-monthly in arrears, while employed by the Company under the terms of this
Agreement and he will be eligible to participate in the Company’s annual
discretionary bonus program. JvB’s annual bonus target will be equal to 50% of
his base salary; provided, however, that with respect to the calendar year
ending December 31, 2018, JvB’s annual bonus shall be no less than $100,000. In
addition, while employed by the Company hereunder, JvB shall remain eligible to
participate in all employee benefit plans generally available to employees of
the Company. JvB will also continue to have access to a Company phone and
computer during the term of this Agreement.



(b)
JvB’s previously deferred 2017 annual bonus amount of $150,000 will be paid
within twenty (20) days following the execution of this Agreement by JvB.



3.
Equity Grants. The parties agree that the LTIP Grant is the only equity grant
outstanding as of the Effective Date. Employee’s retirement on the Effective
Date as an officer of the Company on terms and timing that have been approved by
the CEO constitutes a Change in Status as defined in the LTIP Grant. As such,
the phantom units subject to the LTIP Grant shall vest according to their terms
(i.e., as of the November 2018 Distribution Date).



4.
Indemnity. Notwithstanding anything herein or in the Release to the contrary,
JvB shall remain a full beneficiary with respect to any obligation of any member
of the Company Group (as such obligation exists as of the Effective Date with
respect to active officers and employees of such member) to indemnify, keep well
and hold harmless or similarly protect JvB against third-party claims.



2



--------------------------------------------------------------------------------






5.
Release.



(a)
In consideration of the Company’s covenants, obligations and undertakings
hereunder, subject to Section 5(c), the Employee agrees to release, acquit and
discharge and does hereby release, acquit and discharge each member of the
Company Group, their respective parent, subsidiary and affiliate entities, and
the respective employees, officers, directors, trustees, shareholders, agents
and representatives of each of the foregoing, past and present (such entities
and individuals being collectively, including all members of the Company Group,
the “Company Group Parties”), collectively and individually, from any and all
claims, demands, and causes of action or similar rights or liabilities against
any of the Company Group Parties, of any kind or character, whether now known or
not known, he may have against any such Company Group Party, in their corporate,
individual and representative capacities, including, but not limited to, any
claim for benefits, bonuses, compensation, costs, damages, expenses,
remuneration, salary, or wages through the Effective Date; and further including
but not limited to all claims or causes of action arising from his employment,
or changes in the nature of his employment relationship (including, without
limitation, such changes provided for in this Agreement), or any alleged
discriminatory employment practices. This release includes any and all claims
for violation or breach of (i) the common law (tort, contract or other) of any
jurisdiction including the common law of the State of Texas; (ii) the Age
Discrimination in Employment Act, 29 U.S.C. Section 621 et seq.; (iii) any other
federal, state and local statute, ordinance, and regulation governing employment
including but not limited to those prohibiting discrimination or retaliation in
employment upon the basis of age, race, sex, national original, religion,
disability, or any other protected characteristic; and (iv) any claims brought
by any person or agency or class action under which the Employee may have a
right or benefit. The Employee’s release of claims under this Section 5(b) does
not apply to any rights or claims the Employee may have that arise after the
Effective Date (including, without limitation, those that arise pursuant to the
obligations of the Company under this Agreement) or that arise with respect to
benefits under the employee benefit plans maintained by the Company Group.
Notwithstanding the release of liability included in this Section 5(a), nothing
in this Section 5(a) prevents the Employee from filing any non-legally waivable
claim (including a challenge to the validity of this Section 5(a)) with the
Equal Employment Opportunity Commission (“EEOC”) or comparable state or local
agency or participating in any investigation or proceeding conducted by the EEOC
or comparable state or local agency; however, the Employee understands and
agrees that the Employee is waiving any and all rights to recover any monetary
or personal relief or recovery as a result of such EEOC, or comparable state or
local agency, proceeding or subsequent legal actions.

(b)
JvB acknowledges that he has been and hereby is advised in writing that he may,
at his option, discuss this Agreement with an attorney of his choice and that he
has



3



--------------------------------------------------------------------------------




had adequate opportunity to do so. JvB further acknowledges that he has been
given 21 days commencing on October 15, 2018, within which to consider this
Agreement. If JvB chooses to sign this Agreement at any time prior to the end of
such 21-day period, it is agreed that JvB signs willingly and voluntarily, and
expressly waives his right to wait the entire 21-day period as provided in the
law.
(c)
JvB may revoke this Agreement within the seven-day period beginning on the date
he signs this Agreement (such seven-day period being referred to herein as the
“Release Revocation Period”). To be effective, such revocation must be in
writing signed by the Employee and must be delivered to the Company in
accordance with Section 8 hereof before 11:59 p.m., Houston, Texas time, on the
last day of the Release Revocation Period. If an effective revocation is
delivered in the foregoing manner and timeframe, then this Agreement shall be of
no force or effect and shall be null and void ab initio.



(d)
In consideration of JvB’s covenants, obligations and undertakings hereunder,
provided that JvB doesn’t revoke this Agreement pursuant to Section 5(c)
immediately above, the Company, on behalf of itself and the other members of the
Company Group, agrees to release, acquit and discharge and does hereby release,
acquit and discharge JvB from any and all claims, demands, and causes of action
or similar rights or liabilities against JvB, of any kind or character, whether
now known or not known, they may have against JvB; provided, however, that
neither the Company nor any Member of the Company Group shall be deemed to have
waived any claims, demands, or causes of action against JvB for fraud, theft,
conversion or breach of the Confidentiality Agreement. The Company’s release of
claims under this Section 5(d) does not apply to any rights or claims the
Company or any member of the Company Group may have that arise after the
Effective Date (including, without limitation, those that arise pursuant to the
obligations of JvB under this Agreement).



6.
Confidential Information, Non-Competition and Non-Solicitation Covenants. JvB
acknowledges and agrees that the Confidentiality Agreement shall remain in full
force and effect during the term of this Agreement and for one year following
the Termination Date.



7.
Amendment; Governing Law; Jurisdiction. This Agreement supersedes any and all
oral agreements and can only be modified by the Parties in a writing signed by
both Parties expressly stating a specific intent to modify this Agreement. This
Agreement shall be governed by and construed in accordance with the laws of the
State of Texas without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Texas or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Texas. The Parties hereby submit to the exclusive jurisdiction of the state
courts of Texas, located in Harris County.



4



--------------------------------------------------------------------------------




8.
Notices. For purposes of this Agreement, notices and all other communications
shall be in writing and shall have been duly given when personally delivered or
when mailed by United States certified or registered mail, or transmitted
electronically, addressed as follows:

If to the Company:
Plains All American GP LLC
333 Clay Street, Suite 1600
Houston, Texas 77002
Attention: Jim Tillis, VP - Human Resources
Telephone:    
Facsimile:    
E-mail:        


With a copy to:


Plains All American GP LLC
333 Clay Street, Suite 1600
Houston, Texas 77002
Attention: Richard K. McGee, General Counsel
Telephone:    
E-mail:        


If to the Employee:
John vonBerg




9.
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.





[Signatures begin on the following page.]


5



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.








__________________________________
John von Berg






PLAINS ALL AMERICAN GP LLC




By:    ________________________________
Harry N. Pefanis    
President and Chief Commercial Officer






6

